In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1502V
                                        UNPUBLISHED


    REGINA MILEOUSKI,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: December 14, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On October 30, 2020, Regina Mileouski filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
12, 2019. Petition at 1. Petitioner further alleges that she received the vaccine in the
United States, her symptoms persisted for more than six months, and neither Petitioner
nor any other person has filed an action or received compensation for her vaccine-related
injury. Petition at ¶¶ 1, 14-16. The case was assigned to the Special Processing Unit of
the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On December 13, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent “has concluded that petitioner’s alleged injury is
consistent with SIRVA as defined by the Vaccine Injury Table. Specifically, petitioner had
no history of pain, inflammation, or dysfunction of her right shoulder; pain occurred within
48 hours after receipt of an intramuscular vaccination; pain was limited to the shoulder in
which the vaccine was administered; and no other condition or abnormality has been
identified to explain petitioner’s shoulder pain.” Id. at 5. Respondent further agrees that
the records demonstrate that Petitioner suffered the residual effects of her condition for
more than six months and therefore has satisfied all legal prerequisites for compensation
under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2